ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that by way of reciprocal discipline, WILLIAM C. ISRAEL of YONKERS, NEW YORK, who was admitted to the bar of this State in 1987, and who thereafter was suspended from practice for a period of two years effective November 3, 1994, and who remains suspended at this time, be disbarred pursuant to Rule l:20-14(a)(5), respondent having been disbarred in New York for the knowing misappropriation of client funds and for practicing law while suspended;
And respondent having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
*399And good cause appearing;
It is ORDERED that WILLIAM C. ISRAEL be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that WILLIAM C. ISRAEL be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.